Order, Supreme Court, New York County (Ruth Levine Suss-man, J), entered on or about April 11, 2005, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly invoked the overriding factor of infliction of serious physical injury. Aong with rape and sodomy, defendant was tried and found guilty of assault in the first degree, which requires serious physical injury. In classification proceedings, “[f]acts previously proven at trial or elicited at the time of entry of a plea of guilty shall be deemed established by clear and convincing evidence and shall not be relitigated” (Correction Law § 168-n [3]). In any event, the People also established the element of serious physical injury at the classification hearing. Concur—Andrias, J.E, Nardelli, Gonzalez, Sweeny and Catterson, JJ.